NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1




              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois  60604

                                    Submitted May 8, 2008*
                                      Decided June 10, 2008

                                          Before

                            WILLIAM J. BAUER, Circuit Judge

                            JOEL M. FLAUM, Circuit Judge

                            TERENCE T. EVANS, Circuit Judge

No. 07‐3273                                         

UNITED STATES OF AMERICA,                          Appeal from the United States
     Plaintiff‐Appellee,                           District Court for the
                                                   Western District of Wisconsin.
       v.
                                                   No. 04‐CR‐165‐S‐01
ADRIAN BELL,
     Defendant‐Appellant.                          John C. Shabaz, Judge.



                                        O R D E R

       This is Adrian Bell’s second visit to our court.  When he first came before us, we
affirmed his conviction, entered after a one‐day jury trial, on a charge of being a felon in
possession of a firearm but vacated his sentence because the district court denied his

       *
         After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record. See
Fed. R. App. P. 34(a)(2). 
No. 07-3273                                                                          Page 2


request for a continuance and proceeded to impose a sentence before a probation officer
could obtain his social security disability records, which show that he had rather
significant mental issues that he wanted to raise.  United States v. Bell, No. 05‐2361 (7th
Cir. June 5, 2006).

      While his case was on appeal, prison officials first diagnosed Bell with paranoid
schizophrenia and petitioned the district court to transfer him to a psychiatric hospital. 
The district court granted this petition, and once Bell was committed to a prison
hospital he began taking anti‐psychotic medication to control his illness.  The staff
psychiatrist observed that Bell’s condition stabilized following his admission to the
hospital and that he could function adequately so long as he remained on his
medication.

       Before resentencing, Bell requested a hearing to establish his competency to
proceed.  That motion was granted, and consequently the hospital’s staff examined and
observed Bell for close to two months.  In their report to the court, a psychologist and
psychology intern noted that Bell’s most serious psychotic symptoms were managed by
his medication.  During this period staff listened in on some of Bell’s phone
conversations and heard him tell his son’s mother about the potential outcomes in his
then‐upcoming competency hearing.  With the other inmates, Bell was jovial,
spontaneous, and well‐liked.  But with staff it was a different story‐‐he was withdrawn
and emotionless, scoring very poorly on tests designed to measure his cognitive
capacity.  On one occasion, however, Bell confronted two staff members, informing
them that, according to his attorney, they had provided Bell with inaccurate information
about his competency hearing.  Given his inconsistent behavior, the hospital staff
administered a battery of tests designed to figure out if Bell was malingering and
concluded that he was exaggerating the severity of both his psychiatric illness and
cognitive impairment.  Ultimately, the psychologist and intern both concluded that Bell
was competent to proceed to sentencing. 

        Bell then moved for a an independent psychological examination, a request that
was also granted.  After meeting with Bell on three occasions, Bell’s psychologist agreed
that he was malingering, exaggerating both his mental illness and intellectual
deficiency.  As a result, the psychologist was unable to reach a conclusion regarding
Bell’s competency to proceed to sentencing.  Bell also obtained his social security
records, which revealed that in 2002 he had a full scale IQ of 52‐‐a score consistent with
mild mental retardation.  But Bell’s high school records show that he had previously
No. 07-3273                                                                           Page 3


scored nearly twenty points higher, suggesting that Bell doesn’t suffer mental
retardation, but rather has a borderline intellectual deficiency.

       While acknowledging that Bell has a serious mental illness and a limited mental
capacity, Magistrate Judge Stephen Crocker nonetheless concluded that Bell was
competent to be resentenced.  The district court agreed and sentenced Bell to 285
months imprisonment, the same sentence it imposed at the first sentencing hearing. 
The district court considered the new evidence of Bell’s schizophrenia and low IQ but
regarded his “repeated attempts to undermine the process of determining his
competency” to be an aggravating factor.

        Bell first argues that the district court erred when it found him competent to be
sentenced.  Due process requires a defendant to be competent before proceeding to
sentencing‐‐in other words, a defendant must have the ability to consult with his lawyer
and have a rational and factual understanding of the proceedings against him.  United
States v. Moore, 425 F.3d 1061, 1074 (7th Cir. 2005); United States v. Collins, 949 F.2d 921,
924 (7th Cir. 1991).  A district court’s determination that a defendant is competent
deserves deference, and we will overturn such a finding only if the court clearly erred. 
Moore, 425 F.3d at 1074.

        Bell’s mental illness and low IQ raise legitimate concerns about his ability to
proceed to sentencing, but the magistrate judge adequately addressed these concerns by
ordering Bell to undergo a psychological evaluation, allowing Bell to get a second
opinion, and carefully considering the evidence before him.  A defendant’s diagnosis of
schizophrenia does not necessarily preclude a finding that he is competent.  See United
States v. Bennett, 908 F.2d 189, 195 (7th Cir. 1991).  Most of the psychotic manifestations
of Bell’s schizophrenia were controlled by medication, and he remained under direct
medical supervision during his resentencing.  Likewise, a low IQ score alone is not
enough to show that a defendant is incompetent.  Cf. United States v. Rodriguez‐Leon, 402
F.3d 17, 23‐25 (1st Cir. 2005) (finding defendant with IQ of 62 competent to plead
guilty).  While Bell’s IQ scores were low, the district court was entitled to discount their
weight given that all three medical professionals‐‐including the one he hired‐‐
concluded that Bell was malingering with regard to his mental impairment.  Critically,
in unguarded moments Bell demonstrated that he understood his case.  Prison staff
overheard Bell lucidly talking with his family about his impending hearings, and Bell
coherently recounted to hospital staff a conversation he had with his attorney.  Two
medical professionals deemed Bell competent to proceed to sentencing, and no doctor
or psychologist disagreed.  We cannot conclude that the magistrate judge clearly erred
No. 07-3273                                                                         Page 4


when he depended on the unrefuted conclusions of these professionals.  Moore, F.3d at
1067, 1075; United States v. Robinson, 404 F.3d 850, 857‐58 (4th Cir. 2005).  Nor can we
conclude that the district court was wrong to accept the findings made by Judge
Crocker.

        Bell also argues that his within‐guidelines sentence is unreasonable because the
district court failed to adequately explain why it reimposed the same 285‐month
sentence despite the new evidence presented at resentencing of his schizophrenia and
limited cognitive capacity.  But the new evidence did not require the district court to
impose a lower sentence on remand because, as the court explained, that evidence was
a mixed bag.  While Bell’s low IQ and mental illness mitigated against a harsh sentence,
his persistent malingering in attempts to undermine the court’s competency
determination suggested a heavy sentence was needed to promote Bell’s respect for the
law.  18 U.S.C. § 3553(a)(2)(A).  The district court explicitly weighed these competing
factors when reaching Bell’s sentence, and in light of this analysis we cannot conclude
that the 285‐month sentence was inadequately explained.  Rita v. United States, 127 S. Ct.
2456, 2468‐69 (2007) (affirming sentence when record reflects that sentencing judge
considered defendants argument and evidence); United States v. Dabney, 498 F.3d 455,
460 (7th Cir. 2007).

      Accordingly, the judgment of the district court is AFFIRMED.